      
  
   
   

Case 1:20-cv-03437-GBD Document 23 F age 1 of 1of1

USDC SDNY —
DOCUMENT]
ELECTR OW: :
boc » IWICALLY py AD;

DATE FILED

ZEHRA JAFFERY, Secrest ER. sore EB. 9 i, i

ORDER

UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
-against-
20 Civ. 3437 (GBD)
DOWNTOWN PHARMACY, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference scheduled for February 24, 2021 is adjourned to March 31, 2021 at
9:45 a.m.
Dated: New York, New York

February 23, 2021
SO ORDERED.

‘ann, 6 Dov
Lai, .
ORGE B. DANIELS

nited States District Judge

 

 

 
